Advisory Action
Claim Amendments
	The Applicant’s amendments to claims 1, 3, 6, 8-10, and 13 filed 7/23/21 are entered and are sufficient to overcome the outstanding claim objections and 35 USC 112-2nd paragraph rejections.
 
Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. The applicant argues that the ‘647 provisional application, relied on in the Final Office action mailed 4/23/21, fails to teach the DCI including information of Cell ID. Specifically the Applicant argues (emphasis added), 
“…The Examiner points to {[84]-[86] and [135]-[136] as supporting the Zhang rejection. Applicants disagree…

	…So the ‘647 provisional discloses that a Cell ID for initializing DMRS is configured by RRC signaling. During that time, a plurality of cell IDs for each transmission cell may be configured. Furthermore, when the UE receives DMRS and PDSCH, the UE cannot know which cell transmits the DMSS and the PDSCH. That is, the UE may demodulate DMRS using each of the plurality of cell IDs. For Example, if 3 Cell IDs are configured by RRC signaling, then the UE attempts to demodulate DMRS up to 3 times using each of 3 Cell IDs. This requires higher complexity to the UE and the UE may get a lot of processing loads. The DCI disclosed in the “647 provisional does not include information of Cell ID. That is, the “647 provisional does not disclose that DCI indicating one cell ID among the plurality of cell IDs configured by RRC signaling. See ¶[92]-[93] of the ‘647 provisional.
	Whereas, in the claimed invention, one Cell ID among the plurality of Cell IDs configured by RRC signaling is indicated by the DCI. That is, DCI indicates one cell ID among the plurality of Cell IDs configured by RRC signaling. As such, the UE can know which cell ID is used for scheduled DMRS and PDSCH by the DCI. Accordingly, the VE may only attempt demodulation of DMRS and PDSCH once. Therefore, complexity for demodulation of DMRS and PDSCH can be decreased.”



The Examiner does not find these arguments persuasive. The ‘647 provisional discloses a DCI comprising information of a Cell ID. For example, see DCI Format 1G at table 11 at ¶[133], wherein the “index of instantaneous Tx cell within the CoMP set” is shown. The ‘647 provisional, at ¶[135], discloses that the WTRU will monitor PDCCH format 1G and “will obtain the index of the instantaneous Tx cell within the CoMP set, which points to a combination of cell ID and timeslot or subrame index within a radio frame.” Channel estimation is then performed on the DM-RS ports indicated in the DCI format 1G. See ¶[135]. The ‘647 provisional teaches cell IDs of non-serving cells are signaled to the WTRU via RRC signaling and also discloses that if a CoMP set comprises 3 cells, then the instantaneous Tx cell within the CoMP set will be 1, 2, or 3. See ¶[132]. 
	With that, the ‘647 provisional teaches a DCI that indicates one cell among a plurality of cells configured by RRC signaling (emphasis added). 

maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERON J SORRELL whose telephone number is (571)272-4160.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






Signed
/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:	/JOSEPH R POKRZYWA/               Primary Examiner, Art Unit 3992                                                                                                                                                                                         
/M.F/Supervisory Patent Examiner, Art Unit 3992